Exhibit 10.17


ASSET CONTRIBUTION AGREEMENT
This Asset Contribution Agreement (this “Agreement”), dated as of February 1,
2019, is by and among Priority Hospitality Technology, LLC, a Delaware limited
liability company (“Company”), eTab, LLC, a New York limited liability company
(“Contributor”), and Thomas C. Priore, who is a member of Contributor
(“Priore”), and Jeffrey Michael Stein, who is a member of Contributor (“Stein”
and, with Priore, each an “Owner” and, together, the “Owners”), and Priore,
solely in his capacity as the representative of the Owners (the “Holders’
Agent”). Capitalized terms used in this Agreement, but not otherwise defined in
the body of this Agreement, are defined in Exhibit A.
RECITALS
I.Contributor desires to contribute, transfer, convey, assign and deliver to
Company substantially all of Contributor’s assets related to, or used or held
for use in connection with, Contributor’s business of, among other things, (a)
processing credit cards, debit cards, private label cards, store value cards,
and prepaid cards on behalf of third party merchants, including payment
authorization, clearing, and settlement for credit, debit, electronic funds
transfer, electronic benefits transfer, check authorization, (b) marketing and
selling to merchants card processing services provided by various credit card
and debit card processors, as conducted by Contributor, (c) providing certain
other services to merchants, including services that provide merchants with (i)
marketing support to drive awareness of customers to such merchants’ online
ordering platform, (ii) a variety of ways to receive orders once they have been
placed by customers (e.g., tablet-based order management, web-connected
printing, e-mail notifications, text alerts), and (iii) quick transfer of funds
related to such orders to merchants’ bank accounts, and (d) certain other
activities in connection therewith and related thereto (all activities of, and
business engaged in by, Contributor are collectively referred to herein as the
“Business”), for the consideration, and pursuant to the terms and conditions,
set forth in this Agreement.
II.Company believes that it is advisable and in the best interests of Company
and its members for Company to acquire and accept from Contributor such assets
for the consideration, and pursuant to the terms and conditions, set forth in
this Agreement.
III.Stein, Ltd., a Missouri corporation (“Stein, Ltd.”), which is wholly owned,
collectively, by Stein and another individual, owns all of the issued and
outstanding equity of CUMULUS POS, LLC, a Missouri limited liability company
(“Cumulus”), and Company will enter into a separate asset contribution agreement
(the “Cumulus Contribution Agreement”) simultaneously with the Closing pursuant
to which Cumulus will contribute substantially all of its assets to Company in
exchange for a preferred equity interest in Company in the form of preferred
units (the “Preferred Units”) (such transaction, the “Cumulus Transaction”).
IV.Simultaneously with the Closing and in consideration of the contribution of
the Acquired Assets by Contributor, Company desires to issue Preferred Units to
Priore and Stein, Ltd. (such issuance being made on behalf and at the express
direction of Contributor) pursuant to the terms of an Amended and Restated
Limited Liability Company Agreement of Company in the form attached as Exhibit B
(the “Company LLC Agreement”).
AGREEMENT
The Parties, in view of the foregoing premises and in consideration of the
mutual covenants and agreements hereinafter set forth, intending to be legally
bound, agree as follows:
ARTICLE I
CONTRIBUTION AND TRANSFER OF ASSETS; CLOSING
1.1    Assets to Be Contributed. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Contributor shall contribute,
transfer, convey, assign, and deliver to Company, and Company shall acquire and
accept from Contributor, free and clear of all Encumbrances, all right, title
and interest of Contributor in and to all of the assets, properties, claims,
contracts, rights and goodwill of Contributor (of every kind, nature, character
and description, whether real, personal or mixed, tangible or intangible,
accrued, contingent or otherwise, wherever situated) used in connection with the
Business as of the Closing Date (collectively, the “Acquired Assets”), other
than the Excluded Assets, including:
(a)    all inventory, accounts receivable and other receivables arising from the
operation of the Business and accruing on and after the Closing Date, billed and
unbilled, recorded and unrecorded, with collection agencies or otherwise,
including reimbursable expenses;
(b)    all equipment, furniture, fixtures, office furnishings, supplies,
computer hardware, computer software (owned by or licensed to Contributor),
databases (including all databases that include customer information and
correspondence) and related documentation (with the computer hardware, computer
software, databases, and related documentation collectively referred to as
“Software”), including Contributor’s telephones, telephone numbers, facsimile
numbers, e-mail addresses and other property related to the operations of the
Business;
(c)    the documents, files, books, lists, records and correspondence (or
applicable portions thereof), whether written or electronically stored, or
copies thereof, relating to the Acquired Assets;
(d)    all rights in and under all express or implied guarantees, warranties,
representations, covenants, indemnities, and similar rights in favor of the
Business (specifically excluding all guarantees, warranties, representations,
covenants, indemnities, and similar rights made by Company in favor of
Contributor under this Agreement);
(e)    all Contracts to which Contributor is a party that are related to the
Acquired Assets or the Business, including all processing agreements with credit
card and debit card processors and all merchant agreements with merchants
entered into by Contributor, as well as all subagent and sales representative
relationships, including all residual payments, residual payment rights, earned
residuals, future residuals, direct revenue, instruments, and documents related
to or arising from such processing agreements and merchant agreements, in each
case net of all recurring fees and expenses to Company related to such payments
or rights to payments thereunder (the “Assumed Contracts”);
(f)    all other tangible and intangible assets, properties and rights of any
kind or description, wherever located, that are used or held for use in
connection with the Business, including all Intellectual Property;
(g)    all formulae, algorithms, work product of research and development,
technical data, technical or business specifications, business processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), works of authorship and other similar materials, and all tangible
embodiments of the foregoing, in any form whether or not specifically listed
herein relating to the Business;
(h)    all goodwill and the going concern value of Contributor relating to the
Business;
(i)    all causes of action, rights of recovery, choses in action and rights of
setoff of any kind, lawsuits, judgments, Orders, claims, and demands of any
nature available to or being pursued by Contributor to the extent related to the
Acquired Assets, whether arising by way of counterclaim or otherwise, but
specifically excluding any such causes of action, lawsuits, judgments, Orders,
claims, and demands that constitute Excluded Assets;
(j)    to the extent assignable or otherwise transferable, all Governmental
Authorizations related to the Acquired Assets or the Business and issued by or
obtained from a Governmental Authority;
(k)    to the extent assignable or otherwise transferable, all rights of
Contributor under nondisclosure or confidentiality, noncompete, or
nonsolicitation agreements with current and former employees, consultants and
agents of Contributor or with third parties, in each case to the extent relating
to the Business or the Acquired Assets (or any portion thereof); and
(l)    except as prohibited by applicable Legal Requirements, Contributor’s
books and records relating to any Transferred Associates, including any and all
records or written documents relating to performance reviews, performance
improvement plans, statements of disciplinary actions taken and all other
information maintained in such Transferred Associates’ personnel files
(collectively, the “Employee Records”).
1.2    Excluded Assets. The Acquired Assets shall not include the following
assets (the “Excluded Assets”), which shall remain the property of Contributor
after the Closing:
(a)    all cash on hand in Contributor’s bank accounts and all bank accounts of
Contributor;
(b)    all of Contributor’s Governing Documents, qualifications to conduct
business, taxpayer and other identification numbers, seals, minute books, stock
transfer books, financial records, and other records relating to the corporate
organization of Contributor;
(c)    all insurance policies owned by or maintained for the benefit of
Contributor and all rights to insurance proceeds and claims pursuant to such
policies;
(d)    all Contributor Benefit Plans and assets related thereto;
(e)    all Contributor Contracts that are not Assumed Contracts, including all
employment agreements to which Contributor is a party;
(f)    all Liability of Contributor for any trailing chargebacks, Card
Association fines or penalties, charge-offs, and merchant losses related to or
arising from Contributor’s operation of the Business prior to the Closing Date;
and
(g)    all rights which accrue or will accrue to the benefit of Contributor
under this Agreement and the other Transaction Documents to which Contributor is
a party.
1.3    Liabilities.
(a)    Company shall not assume any Liabilities of Contributor or the Business
other than with respect to the Assumed Contracts, and then (i) only to the
extent any such Liability relates solely to periods after the Effective Time and
(ii) excluding any Liability with respect to any Assumed Contract arising as a
result of any breach, default, violation, act or omission that occurred at or
prior to the Effective Time (collectively, the “Assumed Liabilities”).
(b)    Contributor is to remain solely responsible for all of the Retained
Liabilities. Contributor shall retain and timely pay, perform and discharge in
the ordinary course of business consistent with past practices all of the
Retained Liabilities, and shall take all other actions and do all things
necessary to ensure that Company is not liable for any of the Retained
Liabilities. Without limiting the foregoing, the Retained Liabilities of
Contributor shall expressly include: (i) any Liability of Contributor or any
Owner relating to Taxes of any kind or nature incurred for any taxable period
(or portion thereof); (ii) any Liability for services rendered by Contributor;
(iii) any Liability of Contributor or any Owner arising as a result of or out of
any claim, legal or equitable action, proceeding or investigation pertaining to
or relating in any way to the Business or the Acquired Assets occurring prior to
the Closing Date; and (iv) any Liability of Contributor or any Owner in
connection with the making or performance of this Agreement, including any
legal, brokerage or other types of fees, costs or expenses incurred from any
third party service provider or advisor; (v) any Liability of Contributor
related to or arising from Indebtedness; and (vi) any Liability of any kind or
nature, whenever arising or accruing, relating to the Excluded Assets.
(c)    Notwithstanding anything to the contrary in this Agreement, no
Contributor Contracts shall be deemed transferred or assigned to Company
pursuant to this Agreement if the attempted transfer or assignment thereof to
Company without the consent or approval of any other Person would be ineffective
or would constitute a breach of contract or a violation of any Legal
Requirement, and such consent or approval is not obtained at or prior to the
Closing. In such case (i) the beneficial interest in or to such Contributor
Contracts (collectively, the “Beneficial Rights”) shall in any event pass at the
Closing to Company under this Agreement, and (ii) pending such consent or
approval, Company shall discharge the obligations of Contributor under such
Beneficial Rights (to the extent such obligations are Assumed Liabilities) as
agent for Contributor, and Contributor shall act as Company’s agent in the
receipt of any benefits, rights or interest received from the Beneficial Rights.
Contributor, the Owners, and the Holders’ Agent shall use their respective
commercially reasonable efforts (and bear their respective costs of such
efforts) to obtain and secure all consents and approvals that may be necessary
to effect the legal and valid transfer or assignment of any Contributor
Contracts underlying the Beneficial Rights to Company without any change in any
of the material terms or conditions of such Contributor Contracts, including
their formal assignment or novation, if advisable. Contributor, the Owners, and
the Holders’ Agent shall make or complete such transfers as soon as reasonably
possible and cooperate with Company in any other reasonable arrangement designed
to provide for Company the benefits of such Contributor Contracts, properties,
rights and assets, including enforcement at the cost and for the account of
Company of any and all rights of Contributor against the other party thereto
arising out of the breach or cancellation thereof by such other party or
otherwise, and to provide for the discharge of any Liability under such
Contributor Contracts, to the extent such Liability constitutes an Assumed
Liability. If and to the extent an arrangement acceptable to Company with
respect to Beneficial Rights cannot be made, then Company, upon written notice
to Contributor, shall have no obligation under this Agreement or otherwise with
respect to any such Contributor Contract, and such Contributor Contract shall
not be deemed to be an Acquired Asset and the related Liability shall not be
deemed an Assumed Liability.
1.4    Consideration. As consideration for the contribution of the Acquired
Assets, Company shall issue to Priore, on behalf and at the express direction of
Contributor (and, in accordance with the Cumulus Contribution Agreement, issue
to Stein, Ltd., on behalf and at the express direction of Cumulus and at the
express direction of Stein), Preferred Units pursuant to the terms and
conditions of the Company LLC Agreement. The Preferred Units issued will carry
certain rights and restrictions, including restrictions on transferability of
such interests, in accordance with applicable law and the terms and conditions
of the Company LLC Agreement. In connection with the contribution of the
Acquired Assets and the issuance of the Preferred Units, at the Closing, Company
shall assume the Assumed Liabilities.
1.5    Closing. The consummation of the Transactions (the “Closing”) is to take
place remotely by means of facsimile, electronic mail or other electronic means
simultaneous with the execution of this Agreement (the “Closing Date”),
effective as of 11:59 p.m. (central time) on the Closing Date (the “Effective
Time”).
1.6    Closing Obligations. In addition to any other documents to be delivered
under other provisions of this Agreement, at the Closing:
(a)    Contributor and the Holders’ Agent shall deliver to Company:
(i)    this Agreement, duly executed by Contributor, each Owner, and the
Holders’ Agent;
(ii)    a general assignment and bill of sale agreement in a form reasonably
acceptable to Company (the “Bill of Sale”), duly executed by Contributor;
(iii)    an intellectual property assignment in a form reasonably acceptable to
Company (the “IP Assignment”), duly executed by Contributor;
(iv)    the Company LLC Agreement, as well as any related agreements or
documents, in a form reasonably acceptable to Company, duly executed by Priore
and Stein, Ltd., as applicable;
(v)    copies of all notices and Consents required to be provided or obtained by
Contributor or the Owners in connection with the execution and delivery of the
Transaction Documents and the consummation or performance of the Transactions;
(vi)    a certificate duly executed by an authorized officer of Contributor
(A) certifying as true, correct and complete as of the Closing Date an attached
copy of the Governing Documents of Contributor, (B) certifying and attaching all
requisite resolutions or actions of Contributor’s members and managers, as
applicable, approving the execution and delivery of the Transaction Documents
and the consummation and performance of the Transactions, which shall be in a
form reasonably acceptable to Company and (C) attesting to the authority and
incumbency of, and authenticating the signatures of, any Person executing the
Transaction Documents on behalf of the Contributor, duly executed by an officer
of the Contributor; and
(vii)    such other bills of sale, assignments, documents and other instruments
of transfer and conveyance as Company reasonably requests, each in form and
substance reasonably satisfactory to Company and duly executed by Contributor,
the Owners or the Holders’ Agent, as applicable.
The foregoing obligations are for the sole benefit of Company, and may be waived
by Company, in whole or in part, at any time and from time to time in the sole
discretion of Company.


(b)    Company shall deliver to:
(i)    Contributor, this Agreement, duly executed by Company;
(ii)    Holders’ Agent for delivery to Priore and Stein, Ltd., the Company LLC
Agreement, duly executed by PIPH and Company;
(iii)    Contributor, the Bill of Sale, duly executed by Company; and
(iv)    Contributor, the IP Assignment, duly executed by Company.
The foregoing obligations are for the sole benefit of Contributor and the Owners
and may be waived by any such party, in whole or in part, at any time and from
time to time in the sole discretion of such party.


1.7        1.7    Income Tax Treatment of Contribution. Consistent with Revenue
Ruling 99-5, it is intended that the foregoing will be treated as an exchange
qualifying under Section 721 of the Code. The Parties agree to report the
foregoing transactions to all applicable state or federal taxing authorities,
for all purposes, consistently with the foregoing provision, unless such
reporting of transactions are in conflict with the Code or any other applicable
state or local tax laws of any type.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR
Contributor represents and warrants to Company as follows:
2.1    Organization and Good Standing; Capitalization; Subsidiaries.
(a)    Contributor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full power and authority to own and lease the Acquired Assets as the Acquired
Assets are now owned and leased, and to carry on the Business as it is now being
conducted. Contributor is qualified to do business and is in good standing in
those states where the Legal Requirements of such states require qualification
or good standing.
(b)    Schedule 2.1(b) sets forth a true and complete list of the authorized,
issued and outstanding Capital Stock of Contributor. The issued and outstanding
Capital Stock of Contributor is duly authorized, validly issued, and free of any
preemptive rights in respect thereto. Except as set forth on Schedule 2.1(b),
there is no other Capital Stock of Contributor authorized, issued, reserved for
issuance or outstanding, nor any outstanding or authorized option, warrant or
stock appreciation, phantom stock, profit participation or similar rights with
respect to Capital Stock of Contributor. Contributor does not have any
authorized or outstanding bonds, debentures, notes or other Indebtedness the
holders of which have the right to vote (or are convertible into, exchangeable
for or evidencing the right to subscribe for or acquire securities having the
right to vote) with the equity holders of Contributor on any matter. Except as
set forth on Schedule 2.1(b), there are no Contracts or other agreements to
which Contributor is a party or by which Contributor is bound to (i) repurchase,
redeem or otherwise acquire any Capital Stock of Contributor, or (ii) vote or
dispose of any Capital Stock of Contributor. No Person has any right of first
offer, right of first refusal or preemptive right in connection with any future
offer, sale or issuance of Capital Stock of Contributor.
(c)    Contributor does not have, and has never had, any direct or indirect
Subsidiaries and does not own any Capital Stock in, or control, directly or
indirectly, any other Person.
2.2    Authority; No Conflict.
(a)    The Transaction Documents constitute the legal, valid and binding
obligation of Contributor, each Owner and the Holders’ Agent, as applicable,
enforceable against Contributor, the Owners and the Holders’ Agent, as
applicable, in accordance with their terms, except as enforceability may be
limited by the Enforceability Exceptions. Contributor, each Owner and the
Holders’ Agent have the right, power, authority and capacity to execute and
deliver the Transaction Documents to which they are a party and to perform their
obligations under the Transaction Documents to which they are a party, and such
actions have been duly authorized by all necessary limited liability company or
other organizational action by Contributor, each Owner and the Holders’ Agent.
(b)    Neither the execution and delivery of the Transaction Documents by
Contributor, any Owner or the Holders’ Agent nor the consummation and
performance of the Transactions by Contributor, any Owner or the Holders’ Agent
will: (i) contravene, conflict with, or result in a violation of any provision
of the Governing Documents of Contributor, (ii) contravene, conflict with, or
result in a violation of any Legal Requirement to which Contributor, any Owner
or the Holders’ Agent is subject, or (iii) breach any provision of, give any
Person the right to declare a default or exercise any remedy under, accelerate
the maturity or performance of or payment under, or cancel, terminate, or modify
any Contributor Contract. Neither Contributor, any Owner nor the Holders’ Agent
is or will be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of the Transaction
Documents or the consummation or performance of the Transactions.
2.3    Financial Statements; Indebtedness. Contributor has provided to Company,
prior to the execution of this Agreement, copies of such financial information
as Company has requested, which information is true, correct and complete in all
material respects and fairly present the financial position, and cash flows of
Contributor as of the dates and for the period specified. Contributor has no
Indebtedness immediately prior to the Closing.
2.4    Assets; Real Property. Contributor has good, valid and transferable title
to, or a valid and enforceable right to use under an Assumed Contract or
otherwise, all of the Acquired Assets, free and clear of all Encumbrances. The
Acquired Assets constitute all of the assets, tangible and intangible, of any
nature whatsoever necessary and sufficient to conduct the Business in
substantially the same manner presently operated by Contributor and consistent
with present practices. The Acquired Assets are in good condition and adequate
for the uses for which they currently are being used and none of the Acquired
Assets are in need of maintenance or repairs, except for ordinary, routine
maintenance and repairs that are not material in nature or cost. Contributor
does not own or hold any interest (fee, leasehold or otherwise) in any real
property.
2.5    Assumed Contracts. Contributor has provided to Company, prior to the
execution of this Agreement, true, correct and complete copies of each Assumed
Contract, which include all Contributor Contracts that are related to the
Acquired Asses or the Business. Each Assumed Contract is (a) valid and binding
on Contributor and, to the Knowledge of Contributor, the other parties thereto
and (b) in full force and effect. Contributor has not at any time and, to the
Knowledge of Contributor, no other party to any Assumed Contract has been at any
time, in breach or default under any Assumed Contract and, to the Knowledge of
Contributor, there are no circumstances or facts that would reasonably lead to
an assertion that Contributor or any other party to any Assumed Contract is, or
has been, in breach or default under any Assumed Contract. Contributor has not
given to, or received from, any other party to any Assumed Contract, notice or
communication (whether written or oral) regarding any actual or alleged breach
of or default under any Assumed Contract by Contributor or any other party to
such Assumed Contract. There are no renegotiations or outstanding rights to
negotiate, any amounts to be paid or payable to or by Contributor under any
Assumed Contract, except with respect to non-material amounts in the ordinary
course of business, and no Person has made a written demand for such
negotiations. Contributor has not released or waived any of its rights under any
Assumed Contract. The Assumed Contracts constitute all Contracts of Contributor
necessary and sufficient for the operation of the Business in accordance with
Contributor’s present practices.
2.6    Material Customers and Material Suppliers. Since January 1, 2018, no
material customer or supplier of Contributor (i) has provided Contributor any
notice or communication terminating, suspending, or reducing in any material
respect, or specifying an intention to terminate, suspend or reduce in any
material respect in the future, or otherwise reflecting a material adverse
change in, the business relationship between such customer or supplier and
Contributor, or (ii) has cancelled or otherwise terminated or materially reduced
any Contract or purchase or sales order with Contributor.
2.7    Compliance with Laws. Contributor has at all times been and is currently
in compliance in all material respects with all Legal Requirements that are, or
were, applicable to Contributor, the operation of the Business or the ownership
or use of the Acquired Assets. Contributor has not received any written notice
or communication from any Governmental Authority or other Person regarding any
actual, alleged or potential violation of or failure to comply with any Legal
Requirement.
2.8    Proceedings, Orders. There have been no Proceedings pending or, to the
Knowledge of Contributor, threatened by or against Contributor, the Business or
any Owner, or that otherwise relates to or affects any of the Acquired Assets or
the Business. Contributor is not a party to any Order and, to the Knowledge of
Contributor, no event has occurred that, with the giving of notice, the passage
of time, or both, would constitute grounds for a violation, Order or breach with
respect to any Governmental Authorization or to revoke, withdraw or suspend any
such Governmental Authorization.
2.9    Taxes. Contributor has duly filed on a timely basis all Tax Returns
required to be filed by Contributor at any time, or otherwise with respect to
the Business, the conduct of the Business or the Acquired Assets and all such
Tax Returns were, when filed, and continue to be, correct and complete in all
material respects. All Taxes and all assessments of any kind or nature (whether
or not shown on any Tax Return) owed by Contributor or otherwise relating to the
Business, the conduct of the Business or the Acquired Assets have been or will
be timely paid prior to Closing. There are no liens (other than liens for Taxes
not yet due and payable) with respect to Taxes on any of the Acquired Assets,
nor is any Governmental Authority in the process of imposing any lien for Taxes
on any of the Acquired Assets. Contributor has complied with all Legal
Requirements relating to the completion and timely filing of all Tax Returns in
connection with any amounts paid or owing to any employee, independent
contractor or other third party, including all Forms W-2 and 1099 required with
respect thereto, and Contributor has duly and timely withheld and paid over to
the appropriate Governmental Authority (or set aside for payment when due) all
amounts required to be so withheld and paid under all Legal Requirements with
respect to such Tax Returns. No claim has ever been made in writing, and to the
Knowledge of Contributor, in any other manner, by any Governmental Authority in
a jurisdiction where Contributor does not file Tax Returns that Contributor is
or may be subject to taxation by such jurisdiction. No examination or audit of
any Tax Return of Contributor or with respect to the Business, the conduct of
the Business or the Acquired Assets by any Governmental Authority is currently
in progress or, to the Knowledge of Contributor, threatened. No assessment or
other Proceeding by any Governmental Authority is pending, or to the Knowledge
of Contributor, threatened, with respect to the Taxes or Tax Returns of
Contributor or with respect to the Business, the conduct of the Business or the
Acquired Assets. Contributor has not waived or requested to waive any statute of
limitations in respect of, or granted any extension of a period for the
assessment of, any Taxes associated with the Business, the conduct of the
Business or the Acquired Assets which waiver is currently in effect. There is no
dispute or claim concerning any Liability of Contributor for additional Taxes,
either (i) claimed or raised by any Governmental Authority in any written notice
or communication provided to Contributor, or (ii) to the Knowledge of
Contributor. Contributor is not a “foreign person” within the meaning of
Section 1445 of the Code.
2.10    Employees and Employee Benefit Plans.
(a)    The employment of each employee of Contributor is terminable at the will
of Contributor and Contributor is not a party to any employment, non-competition
or severance Contract with any current or former employee of Contributor. There
is no collective bargaining agreement in effect between Contributor and any
labor unions or organizations representing any of the employees of Contributor.
Contributor has not experienced any organized slowdown, work interruption,
strike or work stoppage by its employees, and, to the Knowledge of Contributor,
there is no strike, labor dispute or union organization activity pending or
threatened affecting Contributor.
(b)    Schedule 2.10(b) sets forth a true and complete list of all benefit
plans, policies, programs, profit-sharing, deferred compensation, incentive,
bonus, performance award, change in control, severance, medical, vision, dental,
disability, welfare, fringe benefit, and similar agreement plan, policies, or
programs that have been maintained, sponsored, contributed to, or required to be
contributed to by Contributor for the benefit of its employees (the “Contributor
Benefit Plans”). To the Knowledge of Contributor, no examination, voluntary
correction proceeding or audit of any Contributor Benefit Plan by any
Governmental Authority is in progress or threatened and no other Proceeding is
pending or, to the Knowledge of Contributor, threatened by any other party with
respect to any Contributor Benefit Plan. Contributor is not a party to any
agreement or understanding with the IRS, the United States Department of Labor,
the Pension Benefit Guaranty Corporation, or similar foreign Governmental
Authority.
2.11    Absence of Certain Changes and Events. Since January 1, 2018, (a)
Contributor has conducted and operated the Business in the ordinary course of
business consistent with past practices; and (b) Contributor has not taken any
of the following actions: (i) made any dividend or other distribution; (ii)
issued, sold or amended the terms of any Capital Stock; (iii) loaned or advanced
funds, or any goods or property to, any Person; (iv) purchased or acquired any
Capital Stock of any Person; (v) acquired (by merger, consolidation or
otherwise), directly or indirectly, any material assets, securities, properties,
interests or businesses of any Person; (vi) incurred or otherwise become liable
with respect to any Indebtedness (other than Indebtedness included in current
liabilities of Contributor); (vii) adopted, established, entered into, amended
or terminated or increased the benefit under any Company Plan or other employee
benefit plan, program or Contract that would be a Company Plan if in effect on
the date of this Agreement; (viii) increased the compensation or benefits of any
current or former director, officer, employee or Consultant of Contributor other
than in the ordinary course of business; or (ix) granted any severance,
retention, change of control or similar payments to any current or former
director, officer, employee or Consultant of Contributor.
2.12    Brokers or Finders. No broker, finder or investment banker is entitled
to any brokerage, finder’s fee or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Contributor or any
Owner.
2.13    Intellectual Property.
(a)    Contributor owns all right, title, and interest in and to, or has a valid
right to use pursuant to a written license agreement, all Intellectual Property
and Software used or held for use in the Business, free and clear of all
Encumbrances, except as set forth on Schedule 2.13(a). The Software includes all
of the computer software, databases, and documentation necessary and sufficient
for the operation of the Business in accordance with Contributor’s present
practices. The operation and maintenance of the Business, as presently
conducted, requires no Intellectual Property other than Intellectual Property
owned by Contributor or granted to Contributor pursuant to a license agreement
that is without obligation to pay any royalty or any other fees with respect
thereto, except for payments set forth on Schedule 2.13(a). None of the
Intellectual Property used in connection with the Business is being used or
enforced, or has failed to be used, by Contributor in a manner that would result
in the abandonment, cancellation, termination, or unenforceability of such
Intellectual Property.
(b)    To the Knowledge of Contributor, the written technical and user
documentation in Contributor’s possession pertaining to Software owned or used
by Contributor includes all the source code, system documentation, tools, and
written explanation necessary to render the Software usable within a reasonable
period of time by a computer programmer of reasonable skill in the general type
of technology involved. The Software owned by Contributor conforms to all
written specifications for use in operation of the Business as currently
conducted.
(c)    Contributor’s operation of the Business, including Contributor’s use of
Software and Intellectual Property, has not and does not infringe,
misappropriate, or otherwise violate any intellectual property rights of any
third party. To the Knowledge of Contributor, no third-party (i) is currently
infringing, misappropriating, or otherwise violating, or (ii) has infringed,
misappropriated, or otherwise violated, the rights of Contributor in any
Intellectual Property.
(d)    Contributor has not provided, and is not obligated to provide under any
Contributor Contract, to any third party, the source code for any Software owned
by Contributor. Contributor has taken commercially reasonable measures to
protect, maintain, and preserve the (i) operation and security of the Software,
computer hardware, and computer networks used, held for use, or acquired or
developed for use in the operation of the Business, and (ii) the secrecy and
confidentiality of all trade secrets and confidential and proprietary
information used, held for use, or acquired or developed for use in connection
with the Software or the Intellectual Property.
(e)    The Software owned by Contributor and the Intellectual Property was
either (i) developed by employees of Contributor within the scope of their
employment, (ii) developed by independent contractors or consultants of
Contributor who have assigned in writing all of their rights therein to
Contributor, or (iii) otherwise acquired by Contributor in connection with an
acquisition in which Contributor obtained exclusive title to such Software or
the Intellectual Property. Contributor has not received written notice from any
third party claiming any right, title or interest in the Software or
Intellectual Property owned by Contributor.
(f)    To the Knowledge of Contributor, no open source software, freeware or
other software distributed under similar licensing or distribution models have
been incorporated into any Software in such a manner that would obligate
Contributor to disclose, distribute, or license to any third party the source
code for any such Software or to otherwise impose any limitation, restriction,
or condition on the right or ability of Contributor to license or distribute
such Software owned by Contributor.
2.14    Governmental Authorizations. Contributor has obtained all of the
Governmental Authorizations necessary to permit Contributor to own, operate, use
and maintain the Acquired Assets in the manner in which they are now owned,
operated, used and maintained and to conduct the Business as currently conducted
(the “Operating Governmental Authorizations”). Each Operating Governmental
Authorization is valid and in full force and effect. There are no Proceedings
or, to the Knowledge of Contributor, audits or investigations before any
Governmental Authority pending or, to the Knowledge of Contributor, threatened
that would reasonably be expected to result in the termination, revocation or
suspension of any Operating Governmental Authorization or the imposition of any
fine, penalty, sanction or other liability for violation of any Legal
Requirement relating to any Operating Governmental Authorization.
2.15    Related Party Transactions. Except as set forth on Schedule 2.15, there
are no Contracts or other material arrangements related to the Business between
any Contributor, on the one hand, and any Owner, any immediate family member of
any Owner, or any of their respective Affiliates, on the other hand.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF COMPANY
Company represents and warrants to Contributor and the Owners as follows:
3.1    Organization and Good Standing. Company is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with full corporate power and authority to own and lease its
assets and properties and conduct its business as it is now being conducted.
Company is duly qualified or licensed to do business and is in good standing in
those states where the Legal Requirements of such states require qualification,
licensing or good standing, except where the failure to be so qualified or
licensed or in good standing would not reasonably be expected to impair or delay
Company’s ability to consummate the Transactions.
3.2    Authority. The Transaction Documents constitute the legal, valid and
binding obligation of Company, enforceable against Company in accordance with
their terms, except as enforceability is limited by the Enforceability
Exceptions. Company has the right, power and authority to execute and deliver
the Transaction Documents to which Company is a party and to perform Company’s
obligations under the Transaction Documents to which Company is a party, and
such actions have been duly authorized by all necessary corporate action by
Company.
ARTICLE IV    
COVENANTS
4.1    Public Announcements. Unless required by applicable Legal Requirements,
including any required compliance with financial and accounting disclosures
under GAAP or applicable United States securities laws, neither Contributor nor
any Owner shall, directly or indirectly, make any public disclosure or permit
any of their respective Representatives to make any public disclosure (whether
or not in response to an inquiry) or any other public announcement of the terms
or subject matter of the Transaction Documents unless previously approved by
Company in writing. No Party shall, and each Party shall cause each of their
respective Representatives not to, at any time, divulge, disclose or communicate
to any third party in any manner whatsoever, information or statements that
disparage or are intended to disparage the Business or any other Party or any of
such Party’s Affiliates or any of their respective business reputations.
4.2    Payment of Taxes; Straddle Periods.
(a)    Transfer Taxes. All stamp, transfer, real property transfer, documentary,
sales and use, value added, recording, stock transfer, registration and other
such Taxes and fees (including any penalties and interest) incurred in
connection with the Transactions, excluding any income or gains Taxes
(collectively, the “Transfer Taxes”) shall be paid for by Contributor when due.
Contributor shall, at its own expense, properly file on a timely basis all
necessary Tax Returns and other documentation with respect to any such Transfer
Taxes, and, if required by applicable Legal Requirements, Company will join in
the execution of any such Tax Returns and other documentation.
(b)    Taxes; Prorations. Contributor shall pay, prior to delinquency, all
personal property and real property Taxes in respect of the Acquired Assets, due
and payable prior to the Closing. In addition, all personal property, real
property, ad valorem, and other similar Taxes (other than income Taxes) levied
with respect to the Acquired Assets for a Straddle Period shall be apportioned
between Contributor and Company based on the number of days included in such
Straddle Period through and including the Closing Date and the number of days
included in such Straddle Period after the Closing Date, respectively. If the
amounts of such Taxes are not liquidated or accurately estimated and apportioned
at the Closing, or if Taxes are retroactively assessed after the Closing to a
date on or prior to the Closing Date against the any Acquired Asset, then at
such time as the actual or retroactively assessed Taxes are known, a cash
settlement shall be made between Company and Contributor based on such actual
amounts within 30 days of such determination. If the payment of Taxes is an
obligation under any Contract, Liability for such Taxes shall be apportioned and
paid for in the manner set forth in this Section 4.2(b). The Parties shall
cooperate fully, as and to the extent reasonably requested by the other Parties,
in connection with the filing of Tax Returns with respect to Taxes addressed in
this Section 4.2(b). To the extent not otherwise addressed by this Agreement,
Company and Contributor shall prorate (as of the Closing), if applicable, all
water, sewage disposal, gas, telephone, electric, and other utility charges,
real and personal ad valorem property taxes, real property lease payments,
personal property lease payments, and all other income and expenses with respect
to the Business, the Acquired Assets, or the Assumed Liabilities that are
normally prorated upon the sale of assets of a going concern. To the extent
applicable, all real property ad valorem Taxes shall be deemed paid in arrears.
4.3    Payment of Other Retained Liabilities. If any Retained Liabilities are
not paid or provided for pursuant to Section 1.3(b), or if Company reasonably
determines that failure to make any payments will impair Company’s use or
enjoyment of the Acquired Assets or conduct of the Business, Company is
permitted to, any time after the Effective Time and following at least three
Business Days prior notice to the Holders’ Agent, elect to make all such
payments directly (but will have no obligation to do so) and Contributor shall
promptly reimburse Company for any such payments.
4.4    Misdirected Payments. Contributor and each Owner shall promptly notify
Company about and remit to Company any payments received on account of the
Business or any Acquired Assets at or after the Effective Time in such manner as
Company may from time to time reasonably direct.
4.5    Further Assurances. Following the Closing, the Parties shall reasonably
cooperate with each other and with their respective Representatives in
connection with any steps required to be taken as part of their respective
obligations under Transaction Documents, and the Parties agree (a) to furnish
upon request to the other Parties such further information, (b) to execute and
deliver to each other such other documents, and (c) to do such other acts and
things, all as the other Parties reasonably request, for the purpose of carrying
out the intent of the Transaction Documents and the Transactions, and of
transitioning the operation of the Business to Company, including the right to
audit from time to time upon reasonable request all bank accounts of
Contributor.
4.6    Confidentiality. Except as required by any applicable Legal Requirements
and upon prior written notice to Company, Contributor and each Owner shall not,
and shall cause their respective Representatives not to, disclose, disseminate,
divulge, discuss, copy or otherwise use in competition with, or use in a manner
harmful to the interest of, Company or the Business, any confidential
information relating to the Business.
4.7    Employees.
(a)    If requested by Company, Contributor and the Owner shall encourage any
employee or independent contractor of Contributor (any such person, a “Business
Associate” and, collectively, such persons, the “Business Associates”) to make
available such Business Associate’s services to Company or an Affiliate of
Company after the Closing. Contributor and Company each understand and agree
that, on the Closing Date, Contributor shall terminate its employment or
engagement of, and Company or an Affiliate of Company is permitted to offer, as
of the Effective Time, employment or engagement to, each of the Business
Associates. This Section 4.7(a) does not impose any obligation on any Business
Associate to accept employment or engagement with Company or any Affiliate of
Company, nor does it impose any obligation on Company or any Affiliate of
Company to offer employment or engagement to any Business Associate or to retain
any Business Associate for any length of time. Contributor and each Owner
consent to the hiring or engagement of the Transferred Associates by Company or
any Affiliate of Company and waive, with respect to the employment or engagement
by Company or any Affiliate of Company of the Transferred Associates, any claims
or rights Contributor or the Owner has under any non-competition,
confidentiality, non-solicitation or similar restrictive covenants with the
Transferred Associates.
(b)    At the Closing, Contributor shall transfer to Company all Employee
Records for the Transferred Associates, except to the extent such transfer is
prohibited by applicable Legal Requirements.
(c)    Nothing in this Agreement, express or implied, is to be construed to
create any third party beneficiary interests (including any legal or equitable
rights, remedies or claims) on the part of any Person (including any of the
Business Associates).
(d)    Company shall not assume any Liability for any vacation or paid time off
accrued prior to the Closing Date with respect to any Transferred Associate.
(e)    Contributor shall be solely responsible for offering and providing any
COBRA Coverage with respect to any “qualified beneficiary” who is covered on the
Closing Date by a Benefit Plan that is a “group health plan” and who experiences
a qualifying event while covered under such plan on or prior to the Closing
Date. Company shall be solely responsible for offering and providing any COBRA
Coverage required with respect to any Transferred Associate or other “qualified
beneficiary” who becomes covered by a group health plan sponsored or contributed
to by Company or its Affiliates and who experiences a “qualifying event”
following the Closing Date while covered under a group health plan of Company or
its Affiliates. For the purposes hereof, “qualified beneficiary,” “group health
plan”, “qualifying event,” and “successor employer” have the meanings ascribed
thereto in Section 4980B of the Code and “COBRA Coverage” means the continuation
coverage required under Section 4980B of the Code and Part 6 of Title I of ERISA
or any similar state Legal Requirements.
4.8    Certain Restrictive Covenants. All of the terms, conditions, covenants
and provisions of this Section 4.8 are collectively referred to as the
“Non-Compete Arrangements”.
(a)    Contributor hereby agrees that, during the Noncompetition Period,
Contributor will not, without the express prior written consent of Company,
directly or indirectly, engage anywhere within the Restricted Territory, in any
capacity (whether as owner, part-owner, shareholder, member, partner, director,
manager, officer, trustee, employee, agent, or consultant, or in any other
capacity), in any business, organization, or Person whose primary business,
activities, products, or services are the same or substantially similar to the
Business (a “Competing Business”).
(b)    Contributor hereby agrees that, during the Noncompetition Period,
Contributor will not, without the express prior written consent of Company,
directly or indirectly:
(i)    solicit, divert, take away, or attempt to solicit, divert or take away,
any of the customers (or their Affiliates) or actively sought prospective
customers (or their Affiliates) of the Business with whom Contributor has had
material business contact during the 12-month period immediately preceding the
Closing Date; or
(ii)    solicit or hire, or encourage the solicitation or hiring by any employer
other than Company or its Affiliates, any Transferred Associates for any
position as an employee, independent contractor, consultant or otherwise.
(c)    For purposes of this Agreement, the “Noncompetition Period” means the
period commencing on the Closing Date and terminating 12-months thereafter and
“Restricted Territory” means the United States of America. Contributor
acknowledges and agrees that the Business encompasses and includes the entire
geographic area in the Restricted Territory. The covenants contained in this
Section 4.8 shall be construed as a series of separate covenants, one for each
state and/or county of any geographic area in the Restricted Territory. Except
for geographic coverage, each such separate covenant shall be deemed identical.
If, in any judicial proceeding, a court refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced.
(d)    Contributor acknowledges and agrees that, in the event of a breach or
threatened breach of any of the covenants and promises contained in this Section
4.8, Company will suffer irreparable injury for which there is no adequate
remedy at law, and Company shall therefore be entitled to temporary,
preliminary, and permanent injunctive relief enjoining said breach or threatened
breach without having to post a bond or other security. Contributor further
acknowledges and agrees that Company shall have the right to seek a remedy at
law as well as or in lieu of equitable relief in the event of such breach.
Contributor acknowledges and agrees that the Non-Compete Arrangements are
reasonable in geography, scope, content and duration, are not overly broad or
unduly burdensome, and are reasonably intended to protect the legitimate
business interests of Company. Contributor acknowledges and agrees that the
Non-Compete Arrangements set forth in this Section 4.8 are a material inducement
for Company to enter into this Agreement and that Company would not enter into
the transactions contemplated by this Agreement in the absence of such
Non-Compete Arrangements.
4.9    Post-Closing Operations. On and after the Closing Date, Contributor and
the Holders’ Agent shall use their respective best efforts to, as promptly as is
reasonably possible, affect the winding up of Contributor’s business and affairs
and the liquidation of Contributor’s assets and properties and, thereafter,
Contributor’s dissolution, while also taking into account any input with respect
thereto provided by Company in connection with protecting Company’s rights
pursuant to this Agreement and the Transactions.
4.10    Release.
(a)    Except as otherwise provided in this Agreement and, effective as of the
Closing, each Owner (each, a “Releasing Party” ), fully and unconditionally
releases, acquits and forever discharges the Company Released Parties, from any
and all claims, demands, Damages, claims, causes of action, rights, costs,
losses, expenses, compensation or suits in equity, of whatsoever kind or nature,
in contract or in tort, at law or in equity, that such Releasing Party has had,
now has or might have in each case arising out of anything done, omitted,
suffered or allowed to be done by any Company Released Party, including pursuant
to any agreement, understanding, representation or promise by or between any
Company Released Party, on the one hand, and any Releasing Party, on the other
hand, in each case whether heretofore or hereafter accrued or unaccrued and
whether foreseen or unforeseen or known or unknown, any claim for
indemnification, contribution or other relief, any claim relating to the
valuation or prospects of Contributor or the Business, any claim relating to any
investment in Contributor or employment by Contributor or any claim relating to
any inducement to enter into this Agreement in each case to the extent related
to matters or events occurring prior to the Closing (collectively, the “Released
Claims”); provided that, notwithstanding the foregoing, the Released Claims
shall not include any claims by Contributor Indemnified Persons expressly
permitted pursuant to this Agreement or claims to enforce this Agreement or to
the extent related to matters or events occurring after the Closing. Each Owner
agrees that it shall not commence, threaten or institute any legal actions,
including litigation, arbitration or any other Proceedings of any kind
whatsoever, in law or equity, or assert any claim, demand, action or cause of
action against any Company Released Parties based in whole or in part upon any
Released Claims.
(b)    Each Owner:
(i)    acknowledges that this release applies to all unknown or unanticipated
results of any action of any Company Released Party occurring prior to the
Closing, as well as those known and anticipated;
(ii)    acknowledges and agrees that such Owner may hereafter discover claims or
facts in addition to or different from those that they now know or believe to
exist with respect to the subject matter of this release and which, if known or
suspected at the time of executing this release, may have materially affected
this Agreement, but nevertheless expressly accept and assume the risk of such
possible differences in fact, agree that this release shall be and remain
effective, notwithstanding any such differences and hereby waive any rights,
claims or causes of action that might arise as a result of such different or
additional claims or facts and acknowledge that they understand the significance
and potential consequence of such a release of unknown claims;
(iii)    in furtherance thereof, and without limiting the foregoing, expressly
waives any and all rights and benefits conferred by the provisions applicable
Legal Requirements of any other jurisdiction, including Delaware, Georgia,
Missouri and New York, and expressly consents that this release shall be given
full force and effect according to each of its express terms, including those
relating to unknown or unsuspected claims; and


(iv)    represents that this release is executed voluntarily with full knowledge
of its significance and legal effect, consents that the claims, demands,
Damages, actions, causes of action, rights, costs, losses, expenses,
compensation or suits in equity, of whatsoever kind or nature, in contract or in
tort, at law or in equity, released hereunder be construed as broadly as
possible and acknowledges and agrees that no Owner has relied, in whole or in
part, on any statements or representations made by or on behalf of any Company
Released Party in connection herewith or otherwise except as otherwise set forth
in this Agreement.
ARTICLE V    
INDEMNIFICATION
5.1    Survival. All representations and warranties in this Agreement shall
survive the Closing for a period of 18 months and shall then expire and be of no
force or effect, except that a representation or warranty made in Sections
2.1(a) or (b), 2.2, 2.4, 2.12, 2.13, 3.1, and 3.2 (each, a “Fundamental
Representation”) shall survive the Closing and terminate upon the expiration of
the applicable statute of limitations. All covenants and obligations in this
Agreement, as well as the other Transaction Documents, shall survive the Closing
for the period explicitly specified therein (or, if no such period is explicitly
specified, until the expiration of the applicable statute of limitations). It is
the express intent of the Parties that, if the applicable survival period for an
item as contemplated by this Section 5.1 is shorter than the statute of
limitations that would otherwise have been applicable to such item, then the
applicable statute of limitations with respect to such item shall be reduced to
the shortened survival period contemplated hereby. The right to indemnification,
reimbursement, or other remedy based on such representations, warranties,
covenants and obligations are not to be affected by any investigation conducted
with respect to, or any knowledge obtained (or capable of being obtained),
whether before or after the date of this Agreement, about, the accuracy or
inaccuracy of or compliance with, any such representation, warranty, covenant or
obligation.
5.2    Indemnification and Reimbursement by Contributor and the Owners. Subject
to the other Sections of this Article V, Contributor and each Owner shall,
jointly and severally, indemnify, defend and hold harmless Company and its
Affiliates and Representatives (collectively, the “Company Indemnified
Persons”), and shall reimburse the Company Indemnified Persons, for any Damages
incurred by any Company Indemnified Person based upon, arising out of or
incurred as a result of:
(a)    any inaccuracy in or breach of any representation or warranty made by
Contributor or an Owner in this Agreement, including the representations and
warranties made pursuant to Article II and Section 6.13;
(b)    any nonfulfillment or breach of any covenant, agreement or obligation of
Contributor or an Owner in this Agreement;
(c)    any Retained Liabilities; and
(d)    any (i) Taxes of Contributor (including any Taxes for which Contributor
is responsible pursuant to any Contract, Legal Requirement or otherwise),
(ii) Taxes attributable to the activities of the Business occurring prior to the
Effective Time, and (iii) Taxes for which Contributor is liable for pursuant to
Section 4.2.
5.3    Indemnification and Reimbursement by Company. Subject to the other
Sections of this Article V, Company shall indemnify, defend and hold harmless
Contributor, the Owners and their respective Affiliates and Representatives
(including the Holders’ Agent) (collectively, the “Contributor Indemnified
Persons”), and shall reimburse the Contributor Indemnified Persons, for any
Damages incurred by any Contributor Indemnified Person based upon, arising out
of or incurred as a result of:
(a)    any inaccuracy in or breach of any representation or warranty made by
Company in this Agreement;
(b)    any nonfulfillment or breach of any covenant, agreement or obligation of
Company in this Agreement; and
(c)    any Assumed Liabilities.
5.4    Procedure for Indemnification – Third Party Claims. If an Indemnified
Person receives written notice of any third-party claim or alleged third-party
claim (a “Third-Party Claim”) asserting the existence of any matter of a nature
as to which an Indemnified Person is entitled to be indemnified under this
Agreement, such Indemnified Person shall promptly notify the Indemnifying
Person, in writing with respect thereto, but the failure to notify the
Indemnifying Person is not to relieve the Indemnifying Person of any Liability
that the Indemnifying Person has to such Indemnified Person, except to the
extent that (and only to the extent that) such failure is demonstrated by the
Indemnifying Person to have actually caused the Damages for which the
Indemnifying Person is obligated to pay under this Agreement to be greater than
such Damages that would have been payable had such Indemnified Person given the
prompt notice required by this Agreement. The Indemnifying Person is to have the
right to defend against any such Third-Party Claim provided that (a) the
Indemnifying Person, within 15 Business Days after the giving of such notice by
such Indemnified Person, notifies such Indemnified Person in writing that
(i) the Indemnifying Person disputes such Third-Party Claim and gives reasons
therefor, and (ii) the Indemnifying Person will, at its own cost and expense,
defend the same, and (b) such defense is instituted and continuously maintained
in good faith by the Indemnifying Person. Such Indemnified Person is permitted
to, if it so elects and at its sole cost and expense, designate its own counsel
to participate with the counsel selected by the Indemnifying Person in the
conduct of such defense. The Indemnifying Person will not permit any Encumbrance
to attach to the assets of such Indemnified Person as a result of such
Third-Party Claim, and the Indemnifying Person shall provide such bonds or
deposits as are necessary to prevent the same. In any event, the Indemnifying
Person shall keep such Indemnified Person fully advised as to the status of such
defense. If the Indemnifying Person is given notice of a Third-Party Claim in
compliance with this Section 5.4 and fails to notify such Indemnified Person of
its election to defend such Third-Party Claim within the time prescribed in this
Section 5.4, or if such defense is unsuccessful, then, in such event, the
Indemnifying Person shall fully satisfy and discharge the Third-Party Claim
within 15 days after notice from such Indemnified Person requesting the
Indemnifying Person to do so. Notwithstanding anything in this Agreement to the
contrary, where a Company Indemnified Person receives a written notice of a
Third-Party Claim or alleged Third-Party Claim that relates to periods before,
at or after the Closing, such Company Indemnified Person is to have the sole
right to defend any such Third-Party Claim and is not be deemed to have waived
any right to indemnification. If the Indemnifying Person assumes the defense of
any Proceeding (A) no compromise or settlement of such Third-Party Claims is to
be effected by the Indemnifying Person without such Indemnified Person’s consent
(which consent shall not be unreasonably withheld, conditioned or delayed)
unless (1) there is no finding or admission of any violation of any Legal
Requirement and no effect on any other claims that may be made against such
Indemnified Person, and (2) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Person; and (B) such Indemnified Person is
to have no Liability with respect to any compromise or settlement of such
Third-Party Claims effected without its consent.
5.5    Procedure for Indemnification – Other Claims. An Indemnified Person
seeking indemnification is permitted to assert a claim for indemnification for
any matter not involving a Third-Party Claim by providing notice to the
Indemnifying Person from whom indemnification is sought. If within ten Business
Days after receipt of notice of a claim for indemnification, the Indemnifying
Person from whom indemnification is sought has not given such Indemnified Person
seeking indemnification written notice of any good faith objection in reasonable
detail to indemnifying such Indemnified Person in connection with such claim,
then it will be presumed that the Indemnifying Person from whom indemnification
is sought acknowledges and agrees to indemnify such Indemnified Person seeking
indemnification.
5.6    Materiality Qualifications; Strict Liability; Limitations on Liability.
(a)    For purposes of calculating the amount of Damages to which Indemnified
Persons are entitled under this Article V, the terms “material,” “materiality,”
and “material adverse effect” are to be disregarded. The indemnification
provisions of this Article V shall be enforceable regardless of whether any
Person (including any Party) alleges or proves the sole, concurrent,
contributory or comparative negligence of the Indemnified Person seeking
indemnification or the sole or concurrent strict liability imposed upon the
Indemnified Person seeking indemnification.
(a)    Contributor’s and each Owner’s aggregate maximum liability, collectively,
for any Damages or series of related Damages pursuant to Sections 5.2(a) and
5.2(b), and Company’s maximum liability for any Damages or series of related
Damages pursuant to Sections 5.3(a) and 5.3(b), will not exceed $375,000,
provided that such maximum liability limit shall be $3,750,000 for any such
Damages with respect to any inaccuracy in or breach of the Fundamental
Representations. Notwithstanding the foregoing limitations on liability, there
shall be no limit on Contributor’s and each Owner’s aggregate maximum liability,
collectively, for any Damages or series of related Damages pursuant to Sections
5.2(a) and 5.2(b), or Company’s maximum liability for any Damages or series of
related Damages pursuant to Sections 5.3(a) and 5.3(b), to the extent such
Damages arise out of or are incurred as a result of Contributor’s, any Owner’s
or Company’s common law fraud or intentional misrepresentation under this
Agreement (which common law fraud or intentional misrepresentation claims shall
be asserted solely against the applicable Party or Parties alleged to have
committed such common law fraud or intentional misrepresentation).
(b)    Contributor and each Owner shall have no obligation to indemnify any
Company Indemnified Person under Sections 5.2(a) or 5.2(b) and Company shall
have no obligation to indemnify any Contributor Indemnified Person under
Sections 5.3(a) or 5.3(b), in each case, unless and until such time as the
aggregate Damages incurred by the Company Indemnified Persons under Sections
5.2(a) and 5.2(b) or the Contributor Indemnified Persons under Sections 5.3(a)
and 5.3(b), as applicable, exceed $25,000 (the “Deductible”), in which event
Contributor and each Owner or Company, as applicable, shall be responsible only
for such Damages exceeding the Deductible.
(c)    Notwithstanding anything contained herein to the contrary, the amount of
any Damages for which an Indemnified Person may be entitled to indemnification
under this Article V shall be reduced to the extent of any insurance proceeds
that the Indemnified Person or any of its Affiliates actually receives with
respect to such Damages. If any such insurance proceeds are received by an
Indemnified Person or any of its Affiliates with respect to any Damages
indemnifiable under this Article V after payment has been made to the
Indemnified Person with respect thereto, the Indemnified Person shall promptly
pay back, or cause its appropriate Affiliate to pay back, the amount of such
insurance proceeds (up to the amount received by the Indemnified Person with
respect to such Damages) to the Indemnifying Person.
(d)    Notwithstanding anything to the contrary in this Section 5.6 and subject
to Section 5.7, no Owner shall have any obligation to indemnify any Company
Indemnified Person for any amount that is greater than the distributions that
such Owner (or, in the case of Stein, that Stein, Ltd.), together with such
Owner’s permitted transferee(s), has actually received from Company in such
Person’s capacity as owner of Preferred Units of Company.
5.7    Offset. Company is permitted to offset any amounts to which any Company
Indemnified Person is entitled to receive at any time under this Article V
against any amounts payable to such Owner (or, in the case of Stein, to Stein,
Ltd.) pursuant to or arising from the Company LLC Agreement, including any
distributions made on account of any Preferred Units held by such Owner, or any
other of the Transaction Documents.
5.8    Power of Holders’ Agent. Without limiting Section 6.11, the Holders’
Agent shall have full power and authority on behalf of each Owner to take any
and all actions on behalf of, execute any and all instruments on behalf of, and
execute or waive any and all rights of, any Owner under this Article V. Without
limiting the foregoing, for purposes of this Section 5.8, (i) if any or all of
the Owners comprise the Indemnifying Person, any references to the Indemnifying
Person (except provisions relating to an obligation to make any payments) shall
be deemed to refer to the Holders’ Agent, and (ii) if any or all Owners comprise
the Indemnified Party, any references to the Indemnified Person (except
provisions relating to an obligation to make or a right to receive any payments)
shall be deemed to refer to the Holders’ Agent.
5.9    No Duplication of Recovery. Any amounts payable under this Article V
shall be paid without duplication (e.g., if one Company Indemnified Person is
reimbursed for Damages, another Company Indemnified Person may not be reimbursed
for the same Damages), and in no event shall any Indemnified Person be
indemnified under different provisions of this Agreement for the same Damages.
5.10    Subrogation. Upon making any payment to any Indemnified Person for any
indemnification claim pursuant to this Article V, the Indemnifying Person will
be subrogated, to the extent of such payment, to any rights that the Indemnified
Person may have against other Persons with respect to the subject matter of such
claim for indemnification. The Indemnified Person shall take such actions as the
Indemnifying Person may reasonably request for the purpose of enabling the
Indemnifying Person to perfect or exercise the Indemnifying Person’s right of
subrogation hereunder.
5.11    Exclusive Remedy. Notwithstanding anything to the contrary in this
Agreement, from and after the Closing Date, each Party’s sole and exclusive
remedy under this Agreement or at law or in equity or otherwise against any
other Party for any breach of any representation, warranty, covenant, agreement,
undertaking, or obligation contained in or relating to this Agreement shall be
pursuant and subject to this Article V; provided that the immediately preceding
limitation shall not limit the rights of a Party to seek and obtain an
injunction, or other equitable remedy (including specific performance), as
provided in this Agreement.
ARTICLE VI    
GENERAL PROVISIONS
6.1    Expenses. Each Party shall bear such Party’s fees and expenses incurred
in connection with the preparation, negotiation, execution, and performance of
the Transaction Documents and the Transactions, including all fees and expenses
of such Party’s Representatives. Notwithstanding the foregoing, the prevailing
Party (i.e., the Party that receives substantially the relief claimed via
arbitration or judicial proceeding) in any dispute arising from or relating in
any manner to this Agreement shall be entitled to recover from the other Party
all of its costs and expenses incurred in connection with the enforcement of its
rights hereunder, including the costs of arbitration and any arbitrator,
reasonable attorneys’ fees and expenses, and court fees and expenses, if
applicable.
6.2    Successors and Assigns; No Third Party Beneficiaries. Subject to the
terms of this Section 6.2, this Agreement will apply to, be binding in all
respects upon, and inure to the benefit of the successors and permitted assigns
of the Parties. No Party is permitted to assign any of such Party’s rights or
delegate any of such Party’s obligations under this Agreement without the prior
written consent of the other Parties (which consent shall not be unreasonably
withheld, conditioned or delayed). No assignment or delegation is to relieve any
Party of any of such Party’s obligations under this Agreement. Nothing in this
Agreement is to be construed to give any Person other than the Parties any legal
or equitable right under or with respect to this Agreement or any provision of
this Agreement, except (i) such rights as will inure to a successor or permitted
assignee pursuant to this Section 6.2 and (ii) as provided for in Article V
(with respect to the Persons who are beneficiaries of the indemnification
provision thereunder).
6.3    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and are to be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
electronic mail during regular business hours, or if not during regular business
hours, the next Business Day, (c) received by the addressee, if sent by
certified mail, return receipt requested, or (d) received by the addressee, if
sent by a nationally recognized overnight delivery service, return receipt
requested, in each case to the appropriate addresses set forth below (or to such
other addresses as a Party designates by notice to the other Parties in
accordance with this Section 6.3):
If to Contributor or any Owner, to Holders’ Agent at:
Mr. Thomas C. Priore
in his capacity as Holders’ Agent for the Owners of eTab, LLC
                    
                    
Electronic Mail: tpriore@pps.io


If to Company:
Priority Hospitality Technology, LLC
2001 Westside Parkway, Suite 155
Atlanta, Georgia 30004
Attention: General Counsel
Electronic Mail: chris@pps.io


with a copy to (which does not constitute notice to Company):
Maynard Cooper & Gale PC
1901 Sixth Avenue North
2400 Regions Harbert Plaza
Birmingham, Alabama 35203
Attention: Michel M. Marcoux
Electronic Mail: mmarcoux@maynardcooper.com


6.4    Entire Agreement; Modification. The Transaction Documents constitute the
entire agreement among the Parties and supersede all prior agreements, whether
written or oral, among the Parties with respect to the subject matter of the
Transaction Documents. The Parties are not permitted to amend this Agreement,
except by a written agreement signed by the Parties.
6.5    Waiver. Neither the failure nor any delay by any Party in exercising any
right under this Agreement is to operate as a waiver of such right, and no
single or partial exercise of any such right is to preclude any other or further
exercise of such right or the exercise of any other right.
6.6    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction is to be, as to that jurisdiction, ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms or provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any term or provision of this
Agreement is so broad as to be unenforceable, such term or provision is to be
interpreted to be only as broad as is enforceable.
6.7    Governing Law. This Agreement and the other Transaction Documents, as
well as all matters in dispute among the Parties, whether arising from or
relating to this Agreement or any of the other Transaction Documents, regardless
of the legal theory upon which such matter is asserted, are to be governed by,
construed under and enforced in accordance with the Legal Requirements of the
State of Delaware without regard to any conflicts of laws principles that would
require the application of any other Legal Requirements.
6.8    WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS, WHETHER NOW OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. ANY PARTY IS
PERMITTED TO FILE A COPY OF THIS SECTION 6.8 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT AMONG THE PARTIES TO
IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY PROCEEDING WHATSOEVER AMONG THE
PARTIES RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS IS INSTEAD TO BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.
6.9    Counterparts; Execution of Agreement. The Parties are permitted to
execute this Agreement in one or more counterparts, each of such counterparts is
to be deemed to be an original copy of this Agreement and all of which, when
taken together, are to be deemed to constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile or
other electronic transmission is to constitute effective execution and delivery
of this Agreement as to the Parties. Signatures of the Parties transmitted by
facsimile or other electronic transmission are to be deemed to be their original
signatures for any purpose whatsoever.
6.10    Enforcement of Agreement. Each Party acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the covenants,
agreements or obligations of this Agreement are not performed in accordance with
their specific terms and that any breach of such covenants, agreements or
obligations may not be adequately compensated by monetary damages. Accordingly,
the Parties agree that, in addition to any other right or remedy to which a
Party is entitled, at law or in equity, each Party is permitted to enforce any
covenant, agreement or obligation of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches thereof, without posting any bond or
other undertaking.
6.11    Holders’ Agent.
(a)    Appointment. By executing this Agreement, each Owner approves the
appointment of, and hereby irrevocably appoints Priore as the true and lawful
agent and attorney in fact of the Owners and as the representative for and on
behalf of the Owners and Contributor for purposes of this Agreement, with full
power of substitution, to act in the name, place and stead of the Owners for
purposes of executing any documents and taking or omitting to take any actions
that the Holders’ Agent may, in its sole discretion, determine to be necessary,
desirable or appropriate in connection with any matter contemplated by or
related to this Agreement, the other Transaction Documents (except the Company
LLC Agreement), or the Transactions. The undersigned Holders’ Agent hereby
accepts his appointment as Holders’ Agent.
(b)    Authority. The Owners grant to the Holders’ Agent full authority to
execute, deliver, acknowledge, certify and file on behalf of such Owners (in the
name of any or all of the Owners or otherwise) any and all documents that the
Holders’ Agent may, in his sole discretion, determine to be necessary, desirable
or appropriate, in such forms and containing such provisions as the Holders’
Agent may, in its sole discretion, determine to be appropriate, in performing
his duties as contemplated by this Section 6.11. Notwithstanding anything to the
contrary contained in this Agreement or in any other Transaction Document: (i)
each Company Indemnified Person shall be entitled to deal exclusively with the
Holders’ Agent on all matters for purposes of Article V; and (ii) each Company
Indemnified Person shall be entitled to rely conclusively (without further
evidence of any kind whatsoever) on any document executed or purported to be
executed on behalf of any Owner by the Holders’ Agent, and on any other action
taken or purported to be taken on behalf of any Owner by the Holders’ Agent, as
fully binding upon such Owner and any notice or communication delivered by
Company to the Holders’ Agent shall be deemed to have been delivered to
Contributor and each Owner.
(c)    Limitation on Liability; Holders’ Agent Expenses. Except for common law
fraud, intentional misrepresentation, or gross negligence on the Holders’
Agent’s part, the Holders’ Agent will have no liability to Contributor or any
Owner under this Agreement for any act or omission by the Holders’ Agent on
behalf Contributor or any Owner. Company will not be liable for any Damages to
any Person, including any Owner, for any action taken or not taken by the
Holders’ Agent or for any act or omission taken or not taken in reliance upon
the actions taken or not taken or decisions, communications or writings made,
given or executed by the Holders’ Agent. The Holders’ Agent shall be reimbursed
by the Owners for all fees, costs and expenses as the Holders’ Agent deems to be
reasonably necessary or appropriate in connection with the performance of the
Holders’ Agent’s obligations under this Agreement.
(d)    Power of Attorney. The power of attorney granted in this Section 6.11:
(i) is coupled with an interest and is irrevocable; and (ii) may be delegated by
the Holders’ Agent.
(e)    Survival; Replacement of Holders’ Agent. All powers granted to Holders’
Agent shall survive the Closing and any termination of this Agreement. If the
Holders’ Agent is unable to perform the Holders’ Agent’s responsibilities under
this Agreement or resigns from such position, the Owners shall promptly appoint
a replacement Holders’ Agent to fill the vacancy of the Holders’ Agent, which
appoint shall be subject to the consent of Company, which shall not be
unreasonably withheld. Such appointment shall be effective upon delivery by the
Owners representing a majority of the aggregate of the equity interests of
Contributor at the Closing of at least three Business Days prior written notice
to Company and, thereafter, the replacement Holders’ Agent shall be deemed to be
the Holders’ Agent for all purposes of this Agreement.
6.12    Disclosure Schedules. No reference to or disclosure of any item or other
matter in the Disclosure Schedules will be construed as an admission or
indication that such item or other mater is material or that such item or other
matters is required to be disclosed in the Disclosure Schedules. The Disclosure
Schedules have been arranged in sections and subsections corresponding to the
sections and subsections of this Agreement. Any item disclosed in one section or
subsection of the Disclosure Schedules will qualify other sections and
subsections of the Disclosure Schedules to the extent that it is reasonably
apparent from reading the disclosure that such disclosure is applicable to other
sections or subsections of the Disclosure Schedules. The Disclosure Schedules
are qualified in their entirety by reference to the specific provisions of this
Agreement and do not constitute representations or warranties of Contributor,
except as, and to the extent provided in, this Agreement.
6.13    Certain Representations and Warranties of Each Owner. In connection with
such Owner’s execution and delivery of the Company LLC Agreement as provided in
Section 1.6(a)(iii) and the Company’s issuance of Preferred Units to such Owner
in connection therewith, each Owner represents and warrants to Company as
follows:
(a)    Accredited Investor. Such Owner is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act of 1933.
(b)    Investment Risk. Such Owner recognizes the speculative nature of an
investment in the Company and that its investment may subject to total loss if
the Company’s business is unsuccessful.
(c)    Access to Information. Such Owner (i) has closely reviewed the
information, representations and agreements contained in this Agreement and (ii)
has been provided access to Company’s organizational documents, and all other
requested documents about the Company, Cumulus and the Cumulus Transaction,
which documents such Owner has carefully reviewed in their entirety. Such Owner
acknowledges that all documents, records, and books pertaining to Company and
the acquisition of the Preferred Units (collectively, the “Company Documents”)
have been made available for inspection by such Owner and such Owner’s
attorneys, accountants, investor representatives and tax advisors (collectively,
the “Advisors”), and such Owner and the Advisors have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of Company concerning the issuance of the Preferred Units in
connection with the Transactions and all such questions have been answered to
the full satisfaction of such Owner and its Advisors.
(d)    Familiarity with Company. Such Owner acknowledges and certifies that: (i)
such Owner is familiar with the Company and its objectives; (ii) there is no
assurance of the success of the Company or its business goals; and (iii) an
investment in the Company involves a high degree of risk.
(e)    Suitable Investment. Such Owner: (i) has knowledge and experience in
financial and business matters; (ii) is capable of evaluating the merits and
risks of an investment in Company and its Preferred Units; (iii) has carefully
considered the suitability of an investment in Company and its Preferred Units
for such Owner’s particular financial and tax situation; and (iv) has determined
that an investment in Company’s Preferred Units is a suitable investment for
such Owner. Such Owner has adequate means of providing for such Owner’s current
needs and possible contingencies, and such Owner has no present intention or
need, and anticipates no need in the foreseeable future, to sell its investment
in Company. Such Owner acknowledges that such Owner is solely responsible for
its decision to invest in Company’s Preferred Units and such Owner is not
relying on the Company, any Person acting on behalf of the Company, including
Company’s counsel Maynard, Cooper & Gale PC, or any of their respective
Affiliates for advice in connection with such investment.
(f)    Transfer Restrictions and Automatic Redemption of Preferred Units. Such
Owner understands that there will be substantial restrictions on the
transferability of such Owner’s investment in Company’s Preferred Units pursuant
to the Company LLC Agreement and that the Preferred Units are subject to
mandatory redemption as set forth in the Company LLC Agreement, including
Section 3.7(d) thereof. Such Owner further understands that the Preferred Units
have not been registered under federal or any state securities laws, and the
Preferred Units may not be sold or offered for resale unless they are
subsequently so registered or an exemption from such registration is available
under applicable laws. Such Owner hereby acknowledges that the Preferred Units
being issued to such Owner in connection with the Transactions may be sold,
pledged, transferred or otherwise disposed of only in accordance with the terms,
provisions and restrictions of the Company LLC Agreement and applicable laws and
that, in any event, such Preferred Units may not be sold, pledged, transferred
or otherwise disposed of unless (i) registered under the Securities Act or (ii)
an exemption from such registration is available. Such Owner understands that
Company is issuing the Preferred Units to such Owner pursuant to an exemption
from registration in reliance on the representations made by such Owner herein.
(g)    Acquisition for Investment. Such Owner will acquire the Preferred Units
for its own account for investment purposes only and not with a view to the
distribution or sale thereof.
(h)    Tax and Legal Advisors. Such Owner has been advised to consult with such
Owner’s own attorney and tax advisor regarding legal and tax matters and
consequences concerning an investment in the Company and its Preferred Units and
such Owner has done so, to the extent such Owner considered it to be necessary.
(i)    Company LLC Agreement and Spousal Consent. Such Owner acknowledges that,
as a condition to such Owner’s receipt of the Preferred Units, such Owner will
be required to execute the Company LLC Agreement. Such Owner acknowledges that
such Owner’s rights and obligations as an owner of the Preferred Units and the
operations of the Company will be governed by the Company LLC Agreement. In
addition, such Owner acknowledges that, as a condition to the issuance of the
Preferred Units to such Owner and such Owner’s receipt thereof, such Owner’s
wife, if applicable, will be required to execute the written consent attached as
Schedule C to the Company LLC Agreement and deliver the same to the Company.
6.14    Certain Additional Representations. The Parties agree and consent, on
each of their own behalf and on behalf of the Contributor Indemnified Persons
that, following the Closing, Maynard Cooper & Gale PC may serve as counsel to
Company and its Affiliates in connection with any matters related to this
Agreement, the other Transaction Documents or the Transactions, including any
litigation, claim or obligation arising out of or relating to this Agreement,
the other Transaction Documents or the Transactions notwithstanding any
representation by Maynard Cooper & Gale PC prior to the Closing Date of
Contributor or any Owner, as applicable, or any such Person’s Affiliates.
Contributor and the Owners each hereby (a) waive and agree not to assert any
conflict of interest or any claim it has or may have that Maynard Cooper & Gale
PC has a conflict of interest or is otherwise prohibited from engaging in such
representation and (b) agrees that, in the event that a dispute arises after the
Closing between Company or any Company Indemnified Person, on the one hand, and
any of Contributor, either Owner or any of their respective Affiliates, on the
other hand, Maynard Cooper & Gale PC may represent any of Company and/or any
Company Indemnified Person in such dispute even though the interests of such
Person(s) may be directly adverse to those of such Contributor, Owner or any of
their respective Affiliates, as applicable, and even though Maynard Cooper &
Gale PC may have represented Contributor or an Owner in a matter substantially
related to such dispute. The Parties further agree that, as to all
communications between or among Maynard Cooper & Gale PC and any of Contributor,
any Owner or either of their Affiliates or Representatives, that relate in any
way to this Agreement or the other Transaction Documents, the negotiation
thereof or the Transactions, the attorney-client privilege and the expectation
of client confidence belongs to PIPH, in its capacity as Company’s sole member
prior to Closing, and may be controlled by PIPH and shall not pass to or be
claimed by any Contributor or any Contributor Indemnified Person.
6.15    Rules of Construction.
(a)    Except as otherwise explicitly specified in this Agreement to the
contrary, (i) references to an Article, Section, Exhibit or Schedule means an
Article or Section of, or Exhibit or Schedule to, this Agreement, unless another
agreement is specified; (ii) the word “including” is to be construed as
“including, without limitation;” (iii) the words “herein,” “hereof,” “hereby,”
“hereto” and “hereunder” refer to this Agreement as a whole; (iv) words in the
singular or plural form include the plural and singular form, respectively;
(v) pronouns are to be deemed to refer to the masculine, feminine or neuter, as
the identity of the Person or Persons requires; (vi) the words “asset” and
“property” are to be construed to have the same meaning and effect and to refer
to all tangible and intangible assets and properties, including cash,
securities, accounts, contract rights and real and personal property;
(vii) references to a particular Person include such Person’s successors and
permitted assigns; (viii) references to a particular statute, rule or regulation
include all rules and regulations thereunder and any predecessor or successor
statutes, rules or regulations, in each case as amended or otherwise modified
from time to time; (ix) references to a particular agreement, document,
instrument or certificate mean such agreement, document, instrument or
certificate as amended, supplemented or otherwise modified from time to time if
permitted by the provisions thereof; (x) references to “Dollars” or “$” are
references to United States Dollars; (xi) an accounting term not otherwise
defined in this Agreement has the meaning ascribed to such term in accordance
with GAAP; and (xii) references to “written” or “in writing” include electronic
form. The headings of Articles, Sections, Exhibits and Schedules are provided
for convenience only and are not to affect the construction or interpretation of
this Agreement.
(b)    The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement is to be construed as if drafted jointly
by the Parties and no presumption or burden of proof is to arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
(c)    The Parties intend that each representation, warranty and covenant
contained in this Agreement is to have independent significance. If either Party
has breached any representation, warranty or covenant contained in this
Agreement in any respect, the fact that there exists another representation,
warranty or covenant relating to the same subject matter (regardless of the
relative levels of specificity) that such Party has not breached is not to
detract from or mitigate the fact that such Party is in breach of the first
representation, warranty or covenant.
(d)    If any period for giving notice or taking action under this Agreement
expires on a day that is not a Business Day, the time period is to be
automatically extended to the Business Day immediately following such day.
(e)    The preamble and recitals to this Agreement are hereby expressly
incorporated into this Agreement as if fully set forth in this Section 6.15(e).
[Signature Page Follows]

The Parties, intending to be legally bound, have duly executed this Agreement,
or caused this Agreement to be duly executed by an authorized Representative of
such Party, as of the date first set forth above.
COMPANY:
Priority Hospitality Technology, LLC
By: /s/ Michael Vollkommer
Name:    Michael Vollkommer
Title: Chief Financial Officer
CONTRIBUTOR:
eTab, LLC
By: /s/ Jeffrey M. Stein
Name:    Jeffrey M. Stein
Title: President
OWNERS:
/s/ Thomas C. Priore
Thomas C. Priore




/s/ Jeffrey M. Stein
Jeffrey Michael Stein




HOLDERS’ AGENT:
/s/ Thomas C. Priore
Thomas C. Priore









Exhibit A
Defined Terms
The following definitions apply in connection with the interpretation of this
Agreement:
“Acquired Assets” is defined in Section 1.1.
“Advisors” is defined in Section 6.13(c).
“Affiliate” means, for any Person, any other Person controlling, controlled by,
or under common control with such Person. For purposes of this definition,
“controlling”, “controlled by” and “control” mean the possession, directly or
indirectly, of the power to direct the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Agreement” is defined in the introductory paragraph.
“Assumed Contracts” is defined in Section 1.3(a).
“Assumed Liabilities” is defined in Section 1.3(a).
“Beneficial Rights” is defined in Section 1.3(c).
“Bill of Sale” is defined in Section 1.7(a)(i).
“Business” is defined in the recitals.
“Business Associates” is defined in Section 4.7(a).
“Business Day” means any day except Saturday, Sunday or any other day that
commercial banks located in New York, New York are authorized or required by
applicable Legal Requirements to be closed for business.
“Capital Stock” means any (a) shares, interests or other equivalents (however
designated) of capital stock of a corporation; (b) equity ownership interests in
a Person other than a corporation (e.g., limited liability company membership
interests, units, partnership interests, etc.); and (c) warrants, options,
convertible securities, calls or other rights to purchase or acquire any of the
foregoing.
“Card Associations” means MasterCard International, Inc., VISA International,
Inc., VISA USA, Inc., and any other card association, debit card network, or
similar entity with whom Contributor or any credit card and debit card processor
has a sponsorship agreement.
“Closing” is defined in Section 1.5.
“Closing Date” is defined in Section 1.5.
“Code” means the Internal Revenue Code of 1986.
“Company” is defined in the introductory paragraph.
“Company Documents” is defined in Section 6.13(c).
“Company Indemnified Persons” is defined in Section 5.2.
“Company LLC Agreement” is defined in the recitals.
“Company Released Parties” means (i) Company and its Affiliates (including
PIPH), (ii) each holder of any Capital Stock of Company or any of its Affiliates
as of the Closing Date, and (iii) each director, officer, employee, member,
manager, general or limited partner, stockholder, Representative, assignee or
successor of Company or any of its Affiliates, in its capacity as such.
“Competing Business” is defined in Section 4.8(a).
“Consent” means any consent, approval, authorization, permission, waiver,
clearance, exemption, expiration of any notification requirements or similar
affirmation by any Person pursuant to any Contract, Governmental Authorization,
Legal Requirement or otherwise.
“Contract” means any legally binding contract, agreement, lease, sublease,
mortgage, guaranty, obligation, understanding, promise, arrangement,
undertaking, restriction, license or other instrument, whether written or oral,
together with all amendments and other modifications thereto.
“Contributor” is defined in the introductory paragraph.
“Contributor Benefit Plans” is defined in Section 2.10(b).
“Contributor Contract” means any Contract to which Contributor is a party or is
otherwise bound.
“Contributor Indemnified Persons” is defined in Section 5.3.
“Cumulus” is defined in the recitals.
“Cumulus Contribution Agreement” is defined in the recitals.
“Cumulus Transaction” is defined in the recitals.
“Damages” means damages, penalties, fines, costs, reasonable amounts paid in
settlement, Liabilities, losses, expenses and fees (including costs of
investigation and defense, court costs and reasonable attorney’s fees) and
disbursements.
“Deductible” is defined in Section 5.6(c).
“Disclosure Schedules” means the disclosure schedules to this Agreement
delivered by Contributor at the Closing.
“Effective Time” is defined in Section 1.6.
“Employee Records” is defined in Section 1.1(l).
“Encumbrance” means any lien, mortgage, pledge, deed of trust, security
interest, easement, encroachment, conditional sale or other title retention
agreement or other similar encumbrance.
“Enforceability Exceptions” means any bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.
“Excluded Assets” is defined in Section 1.2.
“Fundamental Representation” is defined in Section 5.1.
“GAAP” means United States generally accepted accounting principles.
“Governing Documents” means, with respect to any entity, such entity’s
constituent or organizational documents, such as its articles of organization,
certificate of formation or articles of incorporation, and any other documents
or agreements adopted by the entity to govern the formation or the internal
affairs of the entity, such as its operating agreement or bylaws, as such
documents have been amended, restated or supplemented from time to time, if
applicable.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, agency (including the IRS), bureau, branch,
department, division, commission, court tribunal, magistrate, justice,
multi-national organization or instrumentality of any government or political
subdivision, or any self-regulated organization or other non-governmental
regulatory authority or quasi-governmental authority (to the extent the rules,
regulations and orders thereof have force of law), or any arbitrator, court or
tribunal of competent jurisdiction.
“Governmental Authorization” means any license, permit, authorization,
qualification, bond, approval, franchise, registration, membership,
authorization, accreditation, consent, operating authority or any other permit
or permission that is material to or legally required for the operation of the
Business as currently conducted or in connection with Contributor’s ability to
own, lease, operate or manage any of the Acquired Assets, in each case that are
required by any Legal Requirement or are issued or enforced by a Governmental
Authority with jurisdiction over any Legal Requirement.
“Governing Documents” means, with respect to any entity, such entity’s
constituent or organizational documents, such as its articles of organization,
certificate of formation or articles of incorporation, and any other documents
or agreements adopted by the entity to govern the formation or the internal
affairs of the entity, such as its operating agreement or bylaws, as such
documents have been amended, restated or supplemented from time to time, if
applicable.
“Holders’ Agent” is defined in the introductory paragraph.
“Indebtedness” means the aggregate amount (including the current portion
thereof) of all of Contributor’s indebtedness for loans or money borrowed
related to the Business or the Acquired Assets, contingent or otherwise,
including all indebtedness or similar obligations secured by any Encumbrance
upon any of the Acquired Assets, even though Contributor has not in any manner
become liable for the payment of such indebtedness or satisfaction of such
obligations, and including any accrued interest, pre-payment penalties,
“breakage costs,” redemption fees, costs and expenses, premiums and other
amounts owing pursuant to instruments evidencing Indebtedness (assuming that
such Indebtedness is repaid on the Closing Date) and any client or customer cash
held by Contributor.
“Indemnified Person” means any Company Indemnified Person or Contributor
Indemnified Person, as applicable.
“Indemnifying Person” means any Party against whom an indemnification claim is
made pursuant to Article V.
“Intellectual Property” means any of the following used in connection with the
Business: (i) patents and applications for patents as well as any reissues,
continuations, continuations in part, divisions, revisions, extensions, or
reexaminations thereof; (ii) registered and unregistered trademarks, service
marks, and other indicia of origin, pending trademark and service mark
registration applications, and intent-to-use registrations or similar
reservations of marks; (iii) registered and unregistered copyrights and mask
works, and applications for registration of either; (iv) Internet domain names,
applications and reservations therefor, uniform resource locators, and the
corresponding Internet sites (including any content and other materials
accessible and/or displayed thereon); (v) trade secrets; and (vi) intellectual
property and proprietary information not otherwise listed in (i) through (v)
above, including unpatented inventions, works of authorship, moral and economic
rights of authors and inventors (however denominated), confidential information,
technical data, customer lists, corporate and business names, trade names,
certification marks, trade dress, brand names, slogans, logos, advertising
material, know-how, methods (whether or not patentable), designs, processes,
procedures, technology, source codes, object codes, computer software programs,
databases, data collections and other proprietary information or material of any
type.
“IP Assignment” is defined in Section 1.6(a)(ii).
“IRS” means the United States Internal Revenue Service.
“Knowledge of Contributor” (and any similar expression) means any matters known
by, or that should be known following reasonable inquiry by, any Owner.
“Legal Requirement” means any federal, state, local or foreign law, statue,
code, ordinance, regulation, rule, regulatory or administrative ruling, Order,
constitution, treaty or other requirement or rule of law of any Governmental
Authority.
“Liability” means any liability, obligation or commitment of any kind or nature,
whether known or unknown, matured or unmatured, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, secured or
unsecured, or due or to become due.
“Non-Compete Arrangements” is defined in Section 4.8.
“Noncompetition Period” is defined in Section 4.8(c).
“Operating Governmental Authorization” is defined in Section 2.14.
“Order” means any order, award, decision, injunction, judgment, ruling, decree,
assessment, charge, writ, subpoena or verdict entered, issued, made or rendered
by any Governmental Authority.
“Owner” is defined in the introductory paragraph.
“Parties” means Company, Contributor, the Owners and the Holders’ Agent.
“Person” means any individual, partnership, limited partnership, corporation,
business trust, limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture or other entity,
or any Governmental Authority.
“PIPH” means Priority Integrated Partner Holdings, LLC, a Delaware limited
liability company, which is the sole member of Company immediately prior to the
Closing.
“Preferred Units” is defined in the recitals.
“Priore” is defined in the introductory paragraph.
“Proceeding” means any legal proceeding, administrative enforcement, appeal,
petition, plea, charge, complaint, claim, demand, action, suit, litigation,
arbitration, mediation, hearing, audit, investigation or arbitration (in each
case, whether civil, criminal, administrative or investigative) commenced,
conducted, heard or pending by or before any Governmental Authority.
“Releasing Party” is defined in Section 4.10(a).
“Released Claims” is defined in Section 4.10(a).
“Representative” means, with respect to a particular Person, any director,
manager, managing member, officer, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants and
financial advisors.
“Restricted Territory” is defined in Section 4.8(c).
“Retained Liabilities” means all Liabilities of Contributor and all Liabilities
relating to or arising out of the Business of any nature whatsoever other than
the Assumed Liabilities.
“Software” is defined in Section 1.1(b).
“Stein” is defined in the introductory paragraph.
“Stein, Ltd.” is defined in the recitals.
“Straddle Period” means a taxable period beginning on or before and ending after
the Closing Date.
“Subsidiaries” means with respect to any Person, any corporation or other Person
of which securities or other interests having the power to elect a majority of
that corporation’s or other Person’s board of directors or similar governing
body, or otherwise having the power to direct the business and policies of that
corporation or other Person (other than securities or other interests having
such power only upon the happening of a contingency that has not occurred), are
held by such Person or one or more of such Person’s Subsidiaries.
“Tax” means any federal, state, local or non-United States income, gross
receipts, license, payroll, employment, escheat or unclaimed property, excise,
severance, stamp, occupation, bulk sales, premium, windfall profits,
environmental, customs, duties, license, lease, service, service use,
governmental fee or other like assessment or charge of any kind whatsoever,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, real property gains, personal property,
sales, use, production, ad valorem, transfer, documentary, registration,
value-added, alternative or add-on minimum, estimated or other taxes, fees
assessments or charges of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty or addition thereto, whether disputed or not, and any interest
in respect of such additions or penalties.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Third-Party Claim” is defined in Section 5.4.
“Transaction Documents” means this Agreement and all other agreements,
documents, instruments and certificates contemplated by this Agreement.
“Transactions” means the contribution, transfer, conveyance, assignment,
delivery and acquisition and acceptance of the Acquired Assets and the other
transactions contemplated by this Agreement and the other Transaction Documents.
“Transferred Associates” means those Business Associates who are offered and
accept employment or engagement with Company or an Affiliate of Company,
including each of the Owners.
“Treasury Regulations” means the income tax regulations, including the temporary
regulations, promulgated under the Code.


Exhibit B
Form of Company LLC Agreement
Attached.


04542263.8    